Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Allowable Subject Matter
Claim 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 11 and 20 and with respected to the prior art, the prior art of record does not teach or fairly suggest (by itself or in combination) a method of hosting a plurality of company profile pages as claimed.
Specifically, the prior art of record does not disclose training a machine learning module to calculate a user engagement level on a company profile page using data such as fielded data, connectedness data and event data, wherein the machine learning model output, indicating positive or negative prediction, further identifies quality features that indicate a quality level of a website.  The system furthers assess websites based on such quality level features in order to determine the quality level of the website.
Furthermore, the prior art (Qu) differs from the claimed scope in that even when Qu discloses assessing the quality of the content, it does not disclose that the features taken into consideration when assessing the webpages are related to features identified by training a machine learning model to calculate a predicted user engagement level.
The art differs (Yan) from the claimed scope in that even when a method for calculating a probability that a user will visit a webpage based on historical data, is disclosed.  The method does not identify quality features of the webpages having a prediction of a positive engagement level such that quality features could be identified in order to asses the quality of the webpages.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01/26/2022, with respect to 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689